Allowability Notice
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance: 
2.	The specific method steps and structural features required by claims 1, 3 and 5 – 26 are not anticipated or obviated by the prior art of record. Specifically the prior art of record fail to teach the limitations of:
3.	Regarding claims 1, 3 and 5 – 26, Closest prior art (Adamenko (US 20170354889) and LIN (US 20090270183)) revealed after a thorough search of the prior art fail to teach the following limitations:
4.	Regarding independent claims 1, 22, 23, 24 and 26, the closest prior art (Adamenko (US 20170354889) and LIN (US 20090270183)) fails to teach the limitations of:
each of the game controller accessories includes a detected portion of the captured image captured by the image-capturing device of the game controller that is attached to the game controller accessory, wherein the detected portion includes a first detected portion and a second detected portion; at least one of the game controller accessories further includes a first movable portion that moves in accordance with a first operation performed by the user, wherein as the first movable portion is moved in 2Application No. 16/190,407 Reply to Office Action of January 13, 2022 accordance with the first operation performed by the user, a relative position and/or a relative attitude between the game controller attached to the game controller accessory including the first movable portion and the detected portion of the game controller accessory change, and a second movable portion that moves in accordance with a second operation performed by the user, wherein as the second movable portion is moved in accordance with the second operation performed by the user, a shape of the detected portion changes; and in the game process execution, an operation performed by the user is detected based on at least one of a position, a shape and an orientation of the first detected portion image and/or the second detected portion image representing at least a portion of the detected portion included in the captured image to execute a game process based on the detected user operation.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715